August 16, 1917. The opinion of the Court was delivered by
Parker Butler and Mackey Brown gave Summerton Gin Company a chattel mortgage for $60. Brown sold Davis Son a bale of cotton covered by the mortgage, but failed to apply the proceeds of sale to the mortgage debt. The gin company sued Davis  Son for possession of the cotton *Page 549 
to subject it to the mortgage debt. After seizure of the cotton in that action, but before it was delivered to the gin company, Davis  Son paid the gin company $63, the amount due on the mortgage and the costs of the action, and the gin company assigned the mortgage and the debt secured by it to Davis  Son, without recourse. Davis  Son then sued Butler and Brown for the balance of the property covered by the mortgage, to subject it to the mortgage. Butler set up the defense that the mortgage had been paid by Davis Son with the proceeds of the cotton sold them by Brown, and, therefore, the mortgage could not serve as the basis of an action for the recovery by them of the property sued for. The defense was overruled, and Davis  Son had judgment for the property, or $63, the amount due on the mortgage.
Butler appealed, and contends here, as in the Courts below, that Davis  Son were mere volunteers, and when they paid the gin company the amount due on the mortgage it was satisfied. Appellant's contention is based upon the erroneous assumption of fact that Davis  Son paid the gin company the amount due on the mortgage for the benefit of the mortgagors. If that was so, there would be merit in his contention. But the undisputed evidence shows that it was not the intention of the parties to satisfy the mortgage, but rather to keep it alive, and that was why it was assigned to Davis  Son. They bought it and paid for it to protect themselves. Payment of the amount of the mortgage debt by Davis  Son did not extinguish or discharge the lien, because they paid it with the intention and understanding that it should not so operate, but that the mortgage should be assigned to them. There is not a particle of evidence tending to support appellant's view of the transaction, and there is no principle of law upon which it can be sustained. His contention that Davis  Son paid the mortgage debt with the cotton sold them by Brown, or the proceeds of it, is wholly untenable, because they paid the price of that bale of cotton to Brown. *Page 550 
The gin company could have waived its right to follow the cotton sold by Brown, and it could have proceeded to collect the mortgage debt out of the other property covered by the mortgage. That right was not concluded by bringing the action against Davis  Son for the cotton. They had the right to abandon pursuit of that part of the mortgaged property any time before it was applied in payment of the mortgage debt. In equity and good conscience it was the duty of the gin company to do what they could, without prejudicing their own rights, to protect bona fide purchasers for full value of part of the property mortgaged to them. And while Davis  Son might have had the right to go into equity and require the gin company to exhaust the other property covered by the mortgage before coming upon the cotton sold them by Brown, yet, as this equity in their favor might have been doubtful, since the two-fund doctrine may not be applied by the Court where its application would result in too great prejudice to the rights of the senior lienee, or drive him to litigation, or a doubtful security (Witte v. Clarke, 17 S.C. 313, 328), they adopted the more expeditious and less expensive course of buying the mortgage; and, as assignees thereof, they exercised the same right which the assignor could have exercised. Under the assignment, they had the same rights that the original mortgagee, or any other purchaser, would have had.
Judgment affirmed.
 *Page 1